DETAILED ACTION
Applicant’s amendment of May 17, 2021 overcomes the following:
Specification objections
Rejection of claims 1-19 based on 35 U.S.C. 112(b), pre-AIA  35 U.S.C. § 112, second paragraph

Applicant has amended claims 1, 4-5, 11-12, 15-16, and 20. Claim 6 has been canceled.

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 6, which was previously identified as claim 16 due to a typographical error in Non-Final Office action (OA) of 02/18/2021, as indicated by Applicant (Remarks, Pg. 10-11), was objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims, and by overcoming 112 rejections set forth in the Non-Final OA, as previously indicated. Independent claims 1, 15, and 20 have been amended to include feature limitations of canceled claim 6, respectively. Additionally, claim amendment overcomes 112 rejections, as indicated above. Furthermore, after having performed an updated search of prior art, including all feature limitations of amended independent claims, respectively, the examiner was not able to find prior art that teaches all feature limitations indicated below, as now claimed by the Applicant’s 
“… an auto-encoder comprising an encoder network and a decoder network, wherein the encoder network includes a loss function and a first plurality of neural network (NN) layers…
input [inputting] volume data to an initial neural network (NN) layer of the first plurality of NN layers;
compress [compressing], by the encoder network, the input volume data along a user-defined depth axis of the input volume data;
generate [generating] a latent image as an output from a final NN layer of the first plurality of NN layers based the compression of the input volume data along the user-defined depth axis of the input volume data;
estimate [estimating] a distance between the generated latent image and a reference image based on the loss function;
update [updating] the encoder network based on the estimated distance; and
output [outputting] the updated encoder network as a trained encoder network based on the estimated distance being a minimum.”
Independent claim 20 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 

the encoder network is trained to generate, based on an input of volume data to the encoder network, a latent image,
the encoder network compresses the volume data along a user-defined depth axis of the volume data, and
the encoder network is trained based on a loss function which measures a distance between the latent image and the volume data; 
generating a style-transferred image based on application of a neural style transfer function on the latent image, wherein the neural style transfer function is based on a style transfer neural network trained to output the style-transferred image;
inputting the generated style-transferred image to the decoder network; and
generating style-transferred volume data as an output of the decoder network based on application of the decoder network on the input style-transferred image.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668